Case 1:20-cv-02793-JRS-TAB Document 1 Filed 10/29/20 Page 1 of 6 PageID #: 1




                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF INDIANA
                             INDIANAPOLIS DIVISION

STEPHEN LOFTHUS,             )
                             )
    Plaintiff,               )
                             )
vs.                          ) CAUSE NO.: 1:20-cv-2793
                             )
POLYNOVO NORTH AMERICA, LLC, )
                             )
    Defendant.               )


                         COMPLAINT AND JURY DEMAND

                               I. NATURE OF THE CASE

         1.   This is an action brought by Plaintiff, Stephen Lofthus ("Lofthus"), by

counsel, against Defendant, Polynovo North America, LLC ("Defendant"), for violating

the Americans with Disabilities Act ("ADA"), as amended, 42 U.S.C. § 1201 et. seq.

                                       II. PARTIES

         2.   Lofthus is a resident of Indiana, who at all times relevant to this action,

resided within the geographical boundaries of the Southern District of Indiana.

         3.   Defendant routinely conducts business within the geographical

boundaries of the Southern District of Indiana.

                           III. JURISDICTION AND VENUE

         4.   Jurisdiction is conferred on this Court over the subject matter of this

litigation pursuant to 28 U.S.C. § 1331; 28 U.S.C. § 1343; 28 U.S.C. § 1367; and 42 U.S.C. §

12117.
Case 1:20-cv-02793-JRS-TAB Document 1 Filed 10/29/20 Page 2 of 6 PageID #: 2




          5.    Defendant is an "employer" as that term is defined by 42 U.S.C. §

12111(5)(A).

          6.    Lofthus was an "employee" as that term is defined by 42 U.S.C. § 12111(4).

          7.    Lofthus has a "disability" as that term is defined by 42 U.S.C. § 12102(2).

          8.    Lofthus is a "qualified individual with a disability" as defined by 42 U.S.C.

§ 12111(8).

          9.    Lofthus satisfied his obligation to exhaust his administrative remedies

having timely filed a Charge of Discrimination with the U.S. Equal Employment

Opportunity Commission against Defendant alleging Discrimination based on his

Disability. Lofthus received the required Notice of Suit Rights and timely files this

action.

          10.   A substantial part of the events, transactions, and occurrences relevant to

this lawsuit arose within the geographical environs of the Southern District of Indiana;

thus, venue is proper in this Court.

                              IV. FACTUAL ALLEGATIONS

          11.   Lofthus began working for Defendant on or around August 5, 2019 as a

Territory Manager.

          12.   At all relevant times, Lofthus met or exceeded Defendant's legitimate

performance expectations.

          13.   Lofthus suffers from a disability, as that term is defined by the ADA.

Lofthus suffers from type one diabetes. Lofthus informed Defendant of his disability at

the start of his employment.
Case 1:20-cv-02793-JRS-TAB Document 1 Filed 10/29/20 Page 3 of 6 PageID #: 3




       14.    When the COVID-19 Pandemic hit, Lofthus' disability placed him at a

higher risk of contracting the virus, particularly because his job placed him in hospitals

to make sales calls.

       15.    On or around May 15, 2020, Lofthus spoke to Jake Tanner, Director of

Marketing, about business accounts that he had in Illinois and how his disability put

him a higher risk to contract the virus. Lofthus attempted to engage in the interactive

process.

       16.    On or around May 22, 2020, Lofthus spoke to his direct Supervisor, Ed

Casagrande, East Coast Area Manager, and requested an accommodation for his

disability. Lofthus requested the ability to work from home. Casagrande denied his

request. Similarly situated, non-disabled individuals, were able to work from home

during the pandemic.

       17.    Following his conversation with Casagrande, Lofthus reached out to his

endocrinologist to submit certification of his disability and his heightened risk of

contracting the virus.

       18.    On or around June 1, 2020, Lofthus spoke with Casagrande and Ed

Grabaurt, VP of Sales for the U.S., and they pressured him to either resign or face

termination for alleged performance issues. Casagrande stated that based on his

disability, Lofthus would have difficulty traveling to Illinois to continue performing his

job. Casagrande gave Lofthus 24 hours to make a decision to resign or be terminated.

       19.    On or around June 2, 2020, Lofthus' Endocrinologist sent a letter to

Defendant certifying his disability.
Case 1:20-cv-02793-JRS-TAB Document 1 Filed 10/29/20 Page 4 of 6 PageID #: 4




       20.    On or around June 3, 2020, Lofthus was terminated in violation of the

Americans with Disabilities Act. Defendant's stated reason for terminating Lofthus'

employment was pretext.

                                 V. CAUSES OF ACTION

       21.    Lofthus hereby incorporates by reference paragraphs one (1) through

twenty (20) of his Complaint as if the same were set forth at the length herein.

       22.    Defendant discriminated against Lofthus by subjecting him to disparate

treatment on the basis of his disability.

       23.    Defendant's actions were intentional, willful, and in reckless disregard of

Lofthus' rights as protected by the Americans with Disabilities Act, as amended 42

U.S.C. § 12101 et. seq.

       24.    Lofthus has suffered damages as a result of Defendant's actions.

                                 VI. REQUESTED RELIEF

       WHEREFORE, Plaintiff, Stephen Lofthus, by counsel, respectfully requests that

this Court find for Plaintiff and:

       1.     Permanently enjoin Defendant from engaging in any employment policy

or practice that discriminates against any employee on the basis of his disability;

       2.     Reinstate Plaintiff to the position, salary, and seniority level he would

have enjoyed but for Defendant's unlawful employment actions, or award him front

pay in lieu thereof;
Case 1:20-cv-02793-JRS-TAB Document 1 Filed 10/29/20 Page 5 of 6 PageID #: 5




       3.     Order that Plaintiff be awarded any back pay he would have earned,

including fringe benefits with related money benefits and interests thereon, absent

Defendant's unlawful acts.

       4.     Award Plaintiff compensatory damages for Defendant's violations of the

ADA;

       5.     Award Plaintiff punitive damages for violations of the ADA;

       6.     Award the Plaintiff his attorney fees, litigation expenses, and costs

incurred as a result of this action;

       7.     Award Plaintiff pre- and post judgement interest on all sums recoverable;

and

       8.     Grant such other relief as may be just and proper.



                                       Respectfully Submitted,

                                       BIESECKER DUTKANYCH & MACER, LLC

                                       By: /s/ Taylor Ferguson______________________
                                       Taylor Ferguson
                                       Andrew Dutkanych III
                                       144 North Delaware Street
                                       Indianapolis, Indiana 46204
                                       Telephone: (317) 991-4765
                                       Facsimile:     (812) 424-1005
                                       Email:         Tferguson@bdlegal.com
                                                      Ad@bdlegal.com
                                       Attorneys for Plaintiff, Stephen Lofthus

                               DEMAND FOR JURY TRIAL
Case 1:20-cv-02793-JRS-TAB Document 1 Filed 10/29/20 Page 6 of 6 PageID #: 6




      Plaintiff, Stephen Lofthus, by counsel, requests a trial by jury on all issues

deemed so triable.

Respectfully Submitted,

                                  BIESECKER DUTKANYCH & MACER, LLC

                                  By: /s/ Taylor Ferguson______________________
                                  Taylor Ferguson
                                  Andrew Dutkanych III
                                  144 North Delaware Street
                                  Indianapolis, Indiana 46204
                                  Telephone: (317) 991-4765
                                  Facsimile:     (812) 424-1005
                                  Email:         Tferguson@bdlegal.com
                                                 Ad@bdlegal.com
                                  Attorneys for Plaintiff, Stephen Lofthus
